Citation Nr: 1327605	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1979 to March 1980.  She also had National Guard service from January 1988 to February 2002, with an additional six years of reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the case was subsequently transferred to the RO in Detroit, Michigan.

 The Board remanded the Veteran's claims for additional development in August 2012.  The requested development having been completed, the matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also her Virtual VA electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

The Veteran does not have a right knee disability that was incurred in or is otherwise related to her military service.


CONCLUSION OF LAW

Entitlement to service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in May 2007 and August 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letters informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The May 2007 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and she has not reported treatment for her claimed disability through VA.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination in November 2008.  In addition and pursuant to the Board's August 2012 remand directives, the Veteran was provided another VA examination in March 2013.  In both cases, the examiner diagnosed chondromalacia patella without any evidence of arthritis and concluded that it was less likely than not that the right knee disability was incurred in or caused by the claimed June 2000 injury during ACDUTRA.  As will be discussed in greater detail below, the examiners' opinions were based on review of the claims file and available medical records, the Veteran's reported history, her current symptoms, and a physical examination.  The Board, therefore, finds the VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the August 2012 notice letter, the March 2013 VA examination, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its August 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2012); 38 C.F.R. § 3.6(a) (2012).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2012).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2012).  In this case, the Veteran was not diagnosed with arthritis of the right knee in service or within one year of separation from service.  As such, entitlement to service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran claims that she incurred a right knee disability during ACDUTRA service in June 2000.  Specifically she claims that the jolting and jerking involved in the driving of heavy vehicles injured her right knee.  In the alternative, she contends that she injured the right knee when jumping off a 2.5 ton truck onto uneven ground.

In that regard, the Veteran's service treatment records include no complaints of right knee problems until June 2000.  At that time, she reported right knee pain for the previous two weeks.  In addition, she had felt a sharp pain on the day of treatment during parade and had been in constant pain and walking with a limp.  The assessment was right knee pain with questionable degenerative joint disease / chondromalacia / sprain.  The Veteran was put on light duty and prescribed ice and Motrin.  The Veteran's service treatment records do not include any additional complaints of knee problems.  Indeed, in January 2002 (shortly before retirement), the Veteran denied any current medical problems, denied any medical problems since the last periodic physical examination, and denied any currently prescribed medication.

After service, the first record of treatment for right knee problems is from February 2004.  At that time, the Veteran reported the sudden onset of right knee pain in January 2004 that slowly increased over the next couple of weeks.  She was treated with steroid injections and physical therapy.  The diagnosis at that time was arthralgia of the right knee.  By the end of this period of physical therapy, in March 2004, the Veteran was responding positively to rehabilitation, but it was noted that she could use more time to increase her tolerance and endurance during ambulation.

In an undated statement received by VA in approximately June 2008, the Veteran discussed her injury to the right knee during training in 2000.  In addition, after separating from service and pursuing a career as a chauffeur the Veteran contended that she, "soon had reoccurring right knee pain again[.]  I had physical therapy given for 6-8 weeks.  Only to have the pain come back."

May 2011 x-rays showed mild degenerative arthrosis involving the patellofemoral joint compartment, but no evidence for acute fracture, malalignment, or effusion within the right knee.  A June 2011 MRI included a report from the Veteran that she had fallen in May 2011.  The MRI showed high-grade patellofemoral chondromalacia and medial femoral posterior nonweightbearing chondromalacia.  Physical therapy treatment records from August 2011 include diagnoses of right knee osteoarthritis and a notation that the Veteran was seeking treatment for "complaint of right knee discomfort [that] is [the] result of a fall which occurred at work on May 13, 2011."

The Veteran was afforded another VA examination in March 2013.  The examiner noted review of the claims file.  The Veteran noted her original right knee injury in 2000 and stated that she reinjured the right knee at work in May 2011.  The examiner diagnosed chondromalacia patella, after considering x-rays that did not show degenerative or traumatic arthritis.  As to etiology, the examiner concluded that it was less likely than not that the Veteran's right knee disability was incurred in or caused by military service, to include the June 2000 incident.  The rationale was that the sole record of treatment for the right knee was in 2000, until physical therapy treatment two years after separation from service.  As to the recent 2011 treatment, the examiner indicated that physical therapy or further imaging done ten years after service could not be causally linked to the Veteran's time in the National Guard.

Thus, the Veteran has current diagnosed chondromalacia patella of the right knee and contradictory evidence as to the existence of osteoarthritis of the right knee.  The crucial inquiry, therefore, is whether the current right knee disability is related to any incident of service.  For the reasons and bases set forth below, the Board concludes it is not.

The Board finds there is no credible and competent evidence of record demonstrating continuity of right knee symptomatology since service.  In reaching this decision, the Board has considered the Veteran's statements and descriptions of the in-service injuries and the assertions of the Veteran and her representative of a continuity of symptomatology thereafter.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of any continuity of right knee problems are inconsistent with the objective medical record and the Veteran's other statements of record.  

In that regard, in January 2002 the Veteran denied any current medical problems or ongoing problems since the last medical examination.  In addition, when the Veteran first sought treatment after service for right knee problems she indicated the onset of problems was of sudden onset in January 2004 and had progressively worsened over the next couple of weeks prior to seeking treatment.  At this time, the Veteran did not attribute her right knee problems to her June 2000 right knee injury or other incident of military service.  As discussed above, the Veteran also has stated that after separating from service and beginning her career as a chauffeur she "soon had reoccurring right knee pain again."  This statement clearly indicates that at some point between her June 2000 injury and the reoccurrence of right knee pain sometime after February 2002 that she had some period without right knee pain or other symptoms.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran experienced a continuity of right knee problems from June 2000.  Rather, the Veteran specifically denied current or recent medical problems in January 2002 just prior to separation and in February 2004 when she first sought treatment after service for right knee problems she reported abrupt onset of problems in January 2004.  

In short, the Board gives greater credence and weight to the contemporaneous medical records filed in this matter than to the recent assertions of a continuity of symptomatology following in-service injury, which were made in support of the Veteran's current claim.  Regardless of whether the Veteran is purposely mischaracterizing the events in service and thereafter or unintentionally doing so, the ultimate conclusion is that her current statements regarding a continuity of symptomatology since service are simply not credible evidence.  As discussed above, there are objective documents and the Veteran's own statements that refute her claim of experiencing ongoing right knee problems from June 2000.  Because of the inconsistency, the Board finds that the Veteran's current allegations of a continuity of symptoms have no probative value.

In addition, the Board finds the opinions expressed in the November 2008 and March 2013 VA examiners' reports of significant probative value.  The reports were based on an interview of the Veteran, her reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale is provided for the opinions rendered.  As noted, the examiners discussed the absence of any complaints or treatment for right knee problems during service, other than in June 2000.  The examiners' conclusions are fully explained and consistent with the evidence of record.  In reaching that conclusion, the Board acknowledges that the March 2013 VA examiner did not explicitly discuss the private records noting a diagnosis of degenerative arthritis of the right knee or provide a medical opinion thereon.  That said, the examiner specifically noted the review of diagnostic evidence that showed no evidence of traumatic or degenerative arthritis.  As such, the Board concludes that the examiner considered whether the Veteran had arthritis related to her military service, but concluded that such a diagnosis was not warranted and, as such, that service connection for such a disability would not be appropriate.

In conclusion, no medical professional has linked the Veteran's current right knee disability to her military service and, indeed, multiple medical professionals have concluded that such a link cannot be made.  The Veteran's representations of a continuity of right knee problems from June 2000 are refuted by the record and are deemed less than credible.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a right knee disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


